Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (U532) Offering Period: November 9, 2011 — November 11, 2011 1 year High/Low Coupon Callable Yield Notes Linked to the S&P 500 ® Index, the Russell 2000 ® Index, and the United States Oil Fund, LP Return Profile • 1 year High/Low Coupon Callable Yield Notes linked to the performance of the S&P 500 ® Index, the Russell 2000 ® Index, and the United States Oil Fund LP. • Interest payments will be paid in arrears at the Applicable Rate per annum, calculated on a 30/360 basis, depending upon whether a Knock-In Event occurs in any Observation Period, subject to Early Redemption. • If a Knock-In Event does not occur during any Observation Period, the investor will be entitled to receive their principal amount at maturity, subject to the credit of the Issuer. • If a Knock-In Event occurs during any Observation Period, the payment at maturity will be determined by the Underlying Return of the Lowest Performing Underlying. Terms & Knock-In Event Issuer: Credit Suisse AG ("Credit Suisse"), Nassau Branch. Trade Date: Expected to be November 14, 2011. Settlement Date: Expected to be November 17, 2011. Underlyings: S&P 500 ® Index, Russell 2000 ® Index, and United States Oil Fund, LP Applicable Rate: • If a Knock-In Event does not occur during any Observation Period, the Applicable rate is expected to be 18.25% per annum (to be set on the Trade Date). • If a Knock-In Event occurs during any Observation Period, for such period and each subsequent Observation Period, the Applicable Rate is expected to be 1.0% per annum (to be set on the Trade Date). Interest will be calculated on a 30/360 basis. Interest Payment Dates: February 17, 2012, May 17, 2012, August 17, 2012 and the Maturity Date, unless redeemed earlier. Observation Dates: February 14, 2012, May 14, 2012, August 14, 2012, and the Valuation Date Early Redemption: Prior to the Maturity Date, the Issuer may redeem the securities on any Interest Payment Date scheduled to occur on or after February 14, 2012 upon notice on or before the relevant Early Redemption Notice Date at 100% of the principal amount plus accrued but unpaid interest. Early Redemption Notice Dates: Notice of Early Redemption will be provided prior to the relevant Interest Payment Date on or before February 14, 2012, May 14, 2012 and August 14, 2012, as applicable. Knock-In Level: For each Underlying, the Knock-In Level will be approximately 60% of the Initial Level for such Underlying. Knock-In Event: A Knock-In Event occurs if the closing level of either Underlying is less than or equal to its Knock-In Level on any trading day for that Underlying during any Observation Period. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Redemption Amount: Subject to Early Redemption, for each $1,000 principal amount of securities (a) if a Knock-In Event occurs, $1,000 x (1 + the Underlying Return of the Lowest Performing Underlying); (b) if a Knock-In Event does not occur, $1,000. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, the Underlying Return will be calculated as follows: (Final Level – Initial Level)/Initial Level; subject to a maximum of zero. Observation Period: There are four quarterly Observation Periods; the first quarterly Observation Period will be from but excluding the Trade Date, to and including the first Observation Date. Each subsequent Observation Period will be from but excluding an Observation Date to and including the next following Observation Date. Valuation Date: November 14, 2012 Maturity Date: November 19, 2012 CUSIP: 22546TGY1 Benefits • Offers above-market interest payment versus ordinary fixed income investments • Reduced downside risk due to a 40.00% contingent buffer Hypothetical Returns at Maturity Percentage Change from the Initial Level to the Final Level of the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying Redemption Amount per $1,000 principal amount (Knock-In Event Does Not Occur) Redemption Amount per $1,000 principal amount (Knock-In Event Occurs) 50% 0% $1,000 $1,000 40% 0% $1,000 $1,000 30% 0% $1,000 $1,000 20% 0% $1,000 $1,000 10% 0% $1,000 $1,000 0% 0% $1,000 $1,000 -10% -10% $1,000 $900 -20% -20% $1,000 $800 -30% -30% $1,000 $700 -40% -40% N/A $600 -50% -50% N/A $500 Does not include interest payments on the securities. The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities will not pay more than the principal amount, plus accrued and unpaid interest, at maturity or upon early redemption. • If a Knock-In Event occurs during any quarterly Observation Period, the Applicable Rate for the corresponding Interest Payment Date and each subsequent Interest Payment Date is expected to be 1.00% per annum (to be set on the Trade Date). • The Redemption Amount will be less than the principal amount even if only one Underlying causes a Knock-In Event and the Final Level of only one Underlying is below its Initial Level. • If a Knock-In Event occurs and the Final Level is less than the Initial Level, the return will be based on the Lowest Performing Underlying. • The securities are subject to Early Redemption, which may limit an investor’s ability to accrue interest over the full term of the securities (See “Additional Risk Considerations” on the next page.) Product Summary Horizon (years) 1 year Principal Repayment Principal at Risk Investment Objective Income Market Outlook Neutral FINANCIAL PRODUCTS FACT SHEET Offering Period: November 9, 2011 — November 11, 2011 1 year High/Low Coupon Callable Yield Notes Additional Risk Considerations The securities are exposed equally to risk of fluctuations in the levels of the Underlyings to the same degree for each Underlying. Anti-dilution protection is limited. Prior to maturity, costs such as concessions and hedging may affect the value of the securities. Liquidity – The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuer’s credit ratings, may be a contributing factor. Potential Conflicts – We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (“CSSU”), is our affiliate. In accordance with FINRA Rule 5121, CSSU may not make sales in this offering to any discretionary account without prior written approval of the customer. As a holder of the securities, you will not have voting rights or rights to receive cash dividends or other distributions with respect to the equity securities comprising the Underlyings. The risks set forth in the section entitled “Product Risks” on the preceding page and this section “Additional Risk Considerations” are only intended as summaries of some of the risks relating to an investment in the securities. Prior to investing in the securities, you should, in particular, review the “Product Risks” and “Additional Risk Considerations” sections herein, the “Selected Risk Considerations” section in the pricing supplement and the “Risk Factors” section in the product supplement, which set forth risks related to an investment in the securities. Disclaimer IRS Circular 230 Disclosure: Credit Suisse and its affiliates do not provide tax advice. Accordingly, any discussion of U.S. tax matters contained herein (including any attachments) is not intended or written to be used and cannot be used, in connection with the promotion, marketing or recommendation by anyone unaffiliated with Credit Suisse of any of the matters addressed herein or for the purpose of avoiding U.S. tax-related penalties. Investment suitability must be determined individually for each investor, and the financial instruments described herein may not be suitable for all investors. The products described herein should generally be held to maturity as early sales could result in lower than anticipated returns. This information is not intended to provide and should not be relied upon as providing accounting, legal, regulatory or tax advice. Investors should consult with their own advisors as to these matters. This material is not a product of Credit Suisse Research Departments. Financial Products may involve a high degree of risk, and may be appropriate investments only for sophisticated investors who are capable of understanding and assuming the risks involved. Credit Suisse and its affiliates may have positions (long or short), effect transactions or make markets in securities or financial instruments mentioned herein (or options with respect thereto), or provide advice or loans to, or participate in the underwriting or restructuring of the obligations, issuers of the stocks comprising the applicable index, indices or fund mentioned herein. Credit Suisse is a member of FINRA, NYSE and SIPC. Clients should contact their salespersons at, and execute transactions through, a Credit Suisse entity qualified in their home jurisdiction unless governing law permits otherwise. This document is a summary of the terms of the securities and factors that you should consider before deciding to invest in the securities. Credit Suisse has filed a registration statement (including pricing supplement, underlying supplement, product supplement, prospectus supplement and prospectus) with the Securities and Exchange Commission, or SEC, for the offering to which this offering summary relates. Before you invest, you should read this summary together with the Preliminary Pricing Supplement dated November 9, 2011, Underlying Supplement dated June 24, 2010, Product Supplement No. U-I dated October 18, 2010, Prospectus Supplement dated March 25, 2009 and Prospectus dated March 25, 2009, to understand fully the terms of the securities and other considerations that are important in making a decision about investing in the securities. You may get these documents without cost by visiting EDGAR on the SEC Web site at www.sec.gov
